t c memo united_states tax_court thomas anthony bachmann and kathleen helen bachmann petitioners v commissioner of internal revenue respondent docket no filed date john e ellsworth for petitioners george w bezold for respondent memorandum opinion morrison judge the petitioners the bachmanns and the respondent the irs agreed to submit this case for decision under rule the irs determined a deficiency of dollar_figure for the taxable_year and a penalty under sec_6662 and b of dollar_figure the issues for decision are whether a dollar_figure net arbitration award against salomon smith barney in favor of mr bachmann is includable in the bachmanns’ gross_income for the taxable_year and whether the bachmanns are liable for the penalty under sec_6662 and b unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue background we adopt as findings_of_fact all statements contained in the stipulation of facts the stipulation of facts and the attached exhibits are incorporated here by this reference as the time they filed the petition the bachmanns resided in new jersey mr bachmann had been employed in the financial services industry for more than years before he commenced employment with salomon smith barney inc smith barney against which he would later lodge an arbitration claim the irs has stipulated that the copy of the arbitration claim is authentic the irs has not stipulated that the facts alleged in the claim are true in this opinion we frequently cite the arbitration claim we are stating only that the relevant assertion has been made in the arbitration claim not that we find the fact to be true mr bachmann was a senior vice president at tucker anthony in its financial_institution service group before he joined smith barney mr bachmann had spent most of his career servicing the needs of community banks bachmann developed a novel idea for smaller community banks to issue trust preferred_stock as a group and thereby lower the cost of the issuance of such stock to each individual bank in a_trust preferred_stock arrangement the banks issue debt to a_trust which in turn issues preferred securities to investors and thereby raises cash for the banks eveson schramm bank_holding_company trust preferred securities recent developments n c banking inst ndollar_figure eveson financial and bank_holding_company issuance of trust preferred securities n c banking inst gergen schmitz the influence of tax law on securities innovation in the united_states tax l rev ndollar_figure bachmann’s claim asserts the following reasons why trust preferred_stock is more advantageous than other financial instruments for each dollar a bank generates of so-called tier i capital consisting of items including stock undivided profits and surplus the bank is permitted to take in several dollars of deposits thus it is advantageous for banks to increase their amount of tier i capital - since such capital enables a bank to take in more deposits which can then be invested through loans or other instruments to generate further tier i capital in sum tier i capital enables a bank to leverage such capital to take in many more dollars of deposits and thus to grow in while bachmann was employed by tucker anthony certain regulatory changes were announced which allowed for the first time certain non-bank entities to use the issuance of trust preferred_stock trust preferreds as tier i capital thereafter in further regulatory changes allowed trust preferreds to be counted as tier i capital for the banks authorizing trust preferreds to be treated as tier i capital allowed banks to create such capital more cheaply than through the issuance of common_stock additionally since trust preferreds have a debt component banks could deduct from their taxable_income the interest_paid to trust preferreds holders thus trust preferreds were an inexpensive way to increase a bank’s capital base and profitability according to the claim mr bachmann’s intention was ultimately to profit from marketing his idea through a brokerage firm to such banks ie community banks the claim does not indicate when mr bachmann developed the idea mr bachmann joined smith barney in date to become a senior vice president in smith barney’s institutional financial group during his employment mr bachmann disclosed to smith barney the group-issuance idea in exchange mr bachmann understood that smith barney would properly compensate him for its use as well as for any additional contributions of his specialized knowledge and longstanding experience with community banks as well as his existing employment agreement with smith barney the claim characterizes one of the terms of mr bachmann’s date employment agreement as follows he would receive for the first two years - although never subsequently modified a a monthly draw of dollar_figure versus commissions not to exceed a deficit of dollar_figure at which point the deficit would be reviewed and b a percent payout this is the description found in mr bachmann’s arbitration claim the employment agreement itself has not been submitted into the record before this court the record does not reveal whether the monthly draws were paid and what the amounts of the yearly payouts were if paid at all mr bachmann would later claim that he should have been compensated dollar_figure million for smith barney’s use of his novel idea and contributions of specialized knowledge skills and labor according to the claim smith barney paid mr bachmann only dollar_figure in two installments in while smith barney earned over dollar_figure million in fees from use of the idea mr bachmann’s claim recounts that in date he met with james harasimowicz a director of smith barney to plan an upcoming presentation that smith barney would make to merchant’s bank mr harasimowicz supposedly expressed enthusiasm for bachmann’s group-issuance idea and said he would seek permission to pursue it from the appropriate smith barney managers in date there was a further meeting between bachmann and harasimowicz this meeting was also attended by steven rehms managing director in the financial institutions department harasimowicz stated that bachmann’s group-issuance idea had been approved by the necessary smith barney officials at a later meeting bachmann was charged with preparing a list of banks that might be potential participants in the group-issuance idea bachmann supposedly created this list and also contacted the banks to gauge their interest during to the claim recounts bachmann and smith barney expended substantial effort in marketing the group-issuance idea to community banks these efforts consumed to hours of bachmann’s personal working day eventually smith barney engineered a transaction in which banks issued dollar_figure million worth of stock pursuant to the group- issuance idea smith barney earned at least dollar_figure million of fees from this deal which closed in march of on date apparently after leaving employment with smith barney mr bachmann filed an arbitration claim with the new york stock exchange against smith barney alleging breach of contract unjust enrichment misappropriation and conversion of mr bachmann’s novel idea breach of fiduciary duty misrepresentation and tortious interference with prospective economic advantage bachmann’s claim against smith barney is summarized in paragraph sec_4 and of his nyse arbitration claim while employed at ssb bachmann disclosed his novel idea to ssb smith barney -- based on the understanding that ssb would properly compensate him for its use as well as for any additional contributions of his specialized knowledge and longstanding experience with community banks as well as his existing employment agreement with ssb smith barney ssb smith barney utilized bachmann’s novel idea specifically requested and received significant additional assistance from him and exploited his specialized knowledge and longstanding experience with community banks however despite such ssb smith barney actions -- as well as its having ultimately profited from bachmann’s idea making more than dollar_figure million in net fees in its first use alone -- it nevertheless refused to properly compensate him although bachmann appropriately was entitled to an amount not less than dollar_figure million ssb smith barney paid him dollar_figure paragraph lists the legal theories asserted by mr bachmann accordingly as a result of ssb’s smith barney improper acts bachmann has been damaged in an amount to be determined at the hearing but not less than dollar_figure plus interest including the following a breach of contract unjust enrichment and quantum meruit including ssb’s smith barney failure to comply with its employment agreement and other understandings with bachmann ssb smith barney having a accepted the value of bachmann’s novel idea and having requested and accepted the contribution of his specialized knowledge skills and labor in the execution of that idea b economically enriched itself from its usurpation of bachmann’s novel idea and the use of his specialized knowledge skills and labor knowing that bachmann expected to be reasonably compensated therefor and c failed to reasonably compensate him for his idea or for his contribution of specialized knowledge skills and labor and engaging in the other activities summarized herein b misappropriation and conversion of bachmann’s novel idea including ssb smith barney having used bachmann’s novel idea despite the understanding that it would be treated confidentially and not used by ssb smith barney unless he was properly compensated for it ssb smith barney having led bachmann to believe that he would be reasonably compensated for_the_use_of such a novel idea ssb smith barney having used the novel idea as well as having requested and utilized bachmann’s specialized knowledge skills and labor to make a substantial profit with the idea ssb smith barney having not reasonably compensated bachmann either for his novel idea or his contribution of specialized knowledge skills and labor and engaging in the other activities summarized herein c breach of fiduciary duty misrepresentation and tortious interference with prospective economic advantage including improperly inducing bachmann to disclose his novel idea to ssb smith barney by creating the false understanding that he would be appropriately compensated improperly usurping to itself the value and economic benefits of bachmann’s novel idea and specialized services and engaging in the other activities summarized herein smith barney apparently lodged a counterclaim against mr bachmann but the counterclaim is not in the record the arbitrators conducted hearings but mr bachmann did not introduce transcripts of any of them into the record on date the arbitrators awarded mr bachmann dollar_figure for his claim and awarded smith barney dollar_figure for its counterclaim with each party to pay its own attorney’s fees and costs the decision is succinct the undersigned arbitrator s have decided and determined that in full and final settlement of all claims between the parties that respondent smith barney shall pay to claimant mr bachmann dollar_figure claimant shall pay dollar_figure to respondent parties shall bear their own attorney’s fees and forum fees the decision resulted in a net award of dollar_figure which smith barney paid to mr bachmann in smith barney issued a form 1099-misc miscellaneous income for the net award to mr bachmann but the bachmanns did not report such amount on their income_tax return which they filed on date on date the irs timely mailed the bachmanns a notice_of_deficiency for the taxable_year determining a deficiency in income_tax of dollar_figure and a penalty due to substantial_understatement_of_income_tax of dollar_figure pursuant to 1the bachmanns stipulated that the award he received and the amounts paid_by smith barney did not compensate him for any physical injury sec_6662 and b the notice_of_deficiency included the entire net award of dollar_figure in the bachmanns’ gross_income while allowing an itemized_deduction for attorney’s fees and costs totaling dollar_figure the notice_of_deficiency also included 2the net payment from smith barney to mr bachmann is composed of two cross-payments the payment by smith barney of dollar_figure on account of mr bachmann’s claim and the payment by mr bachmann of dollar_figure to smith barney on account of smith barney’s counterclaim it seems to us that the tax treatment of each payment should be analyzed separately thus at least in theory the irs could have taken the position that the dollar_figure should be included in the gross_income of the bachmanns and that the dollar_figure payment by the bachmanns is not deductible however the irs appears to have conceded on brief that the dollar_figure payment should be deducted by the bachmanns the brief says counsel for respondent notes that the allowed itemized_deduction is overstated by dollar_figure due to the double counting of the retainer fee paid to mr bachmann’s counsel respondent’s counsel also notes that the proper reporting of the award and counter award requires inclusion of mr bachmann’s full award of dollar_figure in income and allowance of the counter award to smith barney of dollar_figure as an itemized_deduction respondent is raising neither point as an issue for their part the bachmanns submit on brief that the dollar_figure gross award is not includable in their income the bachmanns do not expressly go further and argue that in the event they are allowed to exclude the dollar_figure gross award from their income they are also entitled to a deduction for the dollar_figure payment we consider that the bachmanns have waived the argument that they are entitled to a deduction if the larger payment is excluded in summary we construe the irs’s position to be that the dollar_figure payment should be included in the bachmanns’ income with the dollar_figure as a deduction from income we construe the bachmanns’ position to be that the dollar_figure payment should be excluded from their income but that they are not entitled to the dollar_figure deduction if the larger payment is excluded thus the issue for us to consider is whether the dollar_figure payment should continued in the bachmann’s gross_income unreported dividends of dollar_figure and unreported unemployment_compensation of dollar_figure both of which the bachmanns conceded in their pre-trial memorandum as includable in their gross_income and are therefore not addressed here the parties agreed to submit their case without a trial under rule in their opening brief the bachmanns argue that their claim against smith barney was for an illegal taking of something of value and does not mention lost wages or income therefore they assert that the arbitration award is a nontaxable return_of_capital in its briefs the irs argues that mr bachmann’s claims against smith barney all arise from mr bachmann’s employment contract requiring smith barney to pay him compensation_for the services he rendered through application of his knowledge experience expertise and creative talents in performance of those services the irs argues that portions of bachmann’s claim seek lost profits or royalties and that lost profits and royalties are treated as ordinary_income the irs argues further that mr bachmann sought to profit from implementing his idea that profit constitutes ordinary_income continued be included in gross_income if it is includable then the irs concedes the dollar_figure is deductible if it is not includable then the bachmanns have conceded that the dollar_figure is not deductible finally the irs argues that bachmann has produced no evidence that he had cost_basis in his idea discussion i income_tax deficiency sec_61 provides that except as otherwise provided in this subtitle all income from whatever source derived is included in gross_income the concept of gross_income is to be broadly construed while statutory exceptions are to be narrowly construed 515_us_323 see also 504_us_229 souter j concurring in judgment the taxpayer generally has the burden of proving any amount excludable from gross_income pursuant to an applicable statutory exception or general principles of tax law rule a tax_court rules_of_practice and procedure 290_us_111 168_f3d_1098 8th cir affg tcmemo_1997_474 221_f2d_152 8th cir affg tcmemo_1954_51 the burden_of_proof shifts to the irs when a taxpayer introduces relevant credible_evidence with respect to any factual issue provided that the taxpayer has met the substantiation record-keeping and administrative cooperation requirements of the internal_revenue_code sec_7491 when an amount is received by a taxpayer as a result of a legal dispute the tax treatment of the payment is determined by asking in lieu of what were the damages awarded 144_f2d_110 1st cir affg 1_tc_952 the bachmanns assert in their opening brief that the arbitration award is excludable from gross_income because it represents a return_of_capital for mr bachmann’s transfer to smith barney of his group-issuance idea and not compensation_for services the bachmanns bear the burden of proving that the award should be treated in a manner other than the treatment claimed by the irs in the deficiency_notice unless the burden shifts to the irs pursuant to sec_7491 as to the smith barney payment the bachmanns’ effort to exclude it from their gross_income faces several problems one such problem--an insurmountable one in our view--is that the bachmanns have not shown that they have a tax basis in the idea there is no evidence in the record of what mr bachmann paid to create or develop the idea the burden_of_proof remains with the bachmanns because they have failed to produce credible_evidence of tax basis to shift the burden under sec_7491 therefore the court is unable to find that the idea has a tax basis of anything greater than zero this alone causes us to reject the bachmanns’ theory that the smith barney payment is not taxable furthermore it is questionable whether a payment by smith barney to bachmann for his business ideas could be considered anything other than a payment for services one of the services that managers perform is that they come up with useful ideas for all we know this is what the payment was for we do not know whether mr bachmann came up with the group-issuance idea while working for smith barney we do not know what mr bachmann was required to do for smith barney under his employment agreement or the full extent of the provisions in the employment agreement with respect to mr bachmann’s business ideas in short there is no evidence for us to find that the idea should be considered the property of mr bachmann rather than part of the services provided by mr bachmann once again the burden_of_proof remains with mr bachmann because of his failure to produce credible_evidence that the idea was his property also even if some of the arbitration award can be considered to have been paid for mr bachmann’s idea and that this is different from mr bachmann’s services we could not say how much of the payment is in exchange for the idea the nyse arbitration claim states that mr bachmann 3see 77_tc_524 n in such a case where ideas have not been reduced to concrete inventions there might well be a basis for questioning whether payments for such ideas could be considered anything more than compensation_for services operated on the understandings and reasonably expected that a his idea would be treated confidentially and b if it were pursued by smith barney he would be appropriately compensated i for the value of his novel idea ii for the labor he performed in its development and marketing including specialized knowledge he contributed and the longstanding experience with community banks he utilized to make the idea successful and iii under his existing employment agreement any portion of the arbitration award attributable to mr bachmann’s services including his marketing efforts is within the scope of taxable compensation_for services as defined in sec_61 there is nothing in the record allowing us to determine what portion of the payment is allocable to the idea as opposed to services the bachmanns have failed to shift the burden of proving this allocation under sec_7491 because they produced no credible_evidence showing which part of the payment should be so characterized as previously stated they produced no evidence of tax basis in the idea nor any evidence of ownership of the idea we therefore conclude that the amount of the gross award must be included in the bachmanns’ income for the at ordinary_income tax_rates 4the bachmanns argued that the payment from smith barney should be excluded from their income they did not raise the issue of whether the payment should be treated as capital_gain income and taxed at capital_gains_tax rates we therefore decline to address the issue ii penalty a penalty under sec_6662 and b sec_6662 and b imposes a penalty upon any portion of an underpayment attributable to a substantial_understatement_of_income_tax a substantial_understatement_of_income_tax occurs if the tax required to be shown on the return for the taxable_year exceeds the reported tax by the greater of a dollar_figure or b percent of the correct_tax sec_6662 in this case the difference between the correct and reported taxes is dollar_figure which exceeds percent of the tax required to be shown of dollar_figure thus the bachmanns can avoid the penalty only if the understatement is reduced under sec_6662 or sec_6664 under sec_6662 the amount of the understatement for purposes of determining the amount of the penalty is reduced by that portion of such understatement attributable to a the tax treatment of an item by the taxpayer if there was substantial_authority for such treatment at the time the return is filed or on the last day of the applicable_taxable_year or b any item if relevant facts affecting the item’s tax treatment are adequately disclosed on the return or in a statement attached to the return and the taxpayer has a reasonable basis for such treatment sec_6662 sec_1_6662-4 income_tax regs the bachmanns did not disclose relevant facts on their return despite having received a form 1099-misc from smith barney and had no substantial_authority for their failure to include the award in their reported gross_income the sec_6662 exception is therefore inapplicable to the bachmanns b reasonable_cause and good_faith exception under sec_6664 no penalty may be imposed under sec_6662 with respect to any portion of an underpayment if the taxpayer had reasonable_cause for the tax treatment of such portion and the taxpayer acted in good_faith with respect to such portion sec_6664 the determination is made on a case-by-case basis taking into account all relevant facts and circumstances including honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs the most important factor is the taxpayer’s effort to assess the taxpayer’s proper tax_liability id reliance on an information_return or professional advice constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id the bachmanns made no showing that they consulted a paid tax preparer or lawyer before filing their return despite having received a form 1099-misc from smith barney mr bachmann was a sophisticated finance professional employed by a large financial services firm and had the requisite educational level to understand his need to seek professional tax_advice regarding the treatment of his award especially after his receipt of the form 1099-misc the law requires some diligence on the part of the taxpayer see vezey v united_states aftr 2d ustc par big_number 9th cir the bachmanns’ mere claim that their return was accurate as filed and no underpayment exists to penalize is insufficient to avoid a penalty see 509_f3d_1149 9th cir affg tcmemo_2005_136 therefore the reasonable_cause and good_faith exception does not apply and the bachmanns are liable for the full amounts of both the underlying tax_liability and penalty determined by the irs to reflect the foregoing decision will be entered for respondent
